DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 2/15/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10744953 and 10391949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 8-11, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunner (US 10,793,172 B2), effectively filed 12/10/15.
Regarding claim 1, Brunner (Figure 8A arrangement of rearrangeable containers) discloses a container comprising: a container body (30) having a top surface and a bottom surface; and a fixture assembly (20) configured for receiving an accessory container, the fixture assembly being separately formed from and attached to the top surface, the bottom surface of the container body being configured for connecting the container to a vehicle (12, though the vehicle is not currently being claimed in combination due to the use of the functional “for connecting” language), the bottom surface including: a tongue (90 on one side of the container, see Figure 5A) attached to the bottom surface at a at least a portion of the tongue extending parallel to the bottom surface (see Figures 5A and 5B), and an anchor (90 on the other side of the container, see Figure 5A) attached to the bottom surface at a second end portion of the bottom surface opposite the first end portion, the anchor being configured for inserting into a second vehicle anchor fixture, the anchor including: at least one anchor lock (horizontal portion of 90, Figure 5B) extending parallel to the bottom surface of the container body.  
Regarding claim 2, Brunner discloses the container of claim 1, wherein the anchor (90) further includes a stem (vertical portion of 90, Figure 5B) extending downward from the bottom surface (see Figure 5B), the at least one anchor lock (horizontal portion of 90) being connected to and extending from the stem.  
Regarding claim 3, Brunner discloses the container of claim 2, wherein, when the anchor is inserted in the second vehicle anchor fixture, the stem passes through an aperture of the second vehicle anchor fixture (see “locking lug 90 protrudes into opening 71” in col. 8 lines 60-61).
Regarding claim 4, Brunner discloses the container of claim 1, wherein the fixture assembly (20) comprises: a fixture plate (lid 22); andSerial No.: 16/924,400February 15, 2022 Response to Non-final Office Action Sept. 15 Page 3 of 10at least one anchor fixture (the rest of the 20) connected to the fixture plate.  
Regarding claim 5, Brunner discloses the container of claim 4, wherein the fixture plate (22) includes a handle (24) configured for carrying the container.  
Regarding claim 6, Brunner discloses the container of claim 4, wherein the fixture assembly is removable from the container (Figure 8B).
, at least a portion of the tongue extending parallel to the bottom surface (see Figures 5A and 5B); and an anchor (90 on the other side of the container, see Figure 5A) connected to the container body and being configured for inserting into a second vehicle anchor fixture (71), the anchor comprising: an anchor base (vertical portion of 90, Figure 5B) being connected to the bottom surface of the container body; and at least one anchor lock (horizontal portion of 90, Figure 5B) extending from the anchor base, the at least one anchor lock extending parallel to the bottom surface of the container body; and an accessory container (40, Figure 1A) comprising:Serial No.: 16/924,400February 15, 2022Response to Non-final Office Action Sept. 15 Page 4 of 10an accessory body having an accessory bottom surface for selectively connecting the accessory container to the top surface of the base container such that the accessory container is stacked on top of the base container.
Regarding claim 9, Brunner discloses the stackable container assembly of claim 8, wherein the tongue and the anchor are disposed on opposite sides of the container body (see Figure 5A).
Regarding claim 10, Brunner discloses the stackable container assembly of claim 8, further comprising a fixture assembly (20) attached to the top surface of the container body, the fixture assembly being configured for receiving the accessory container (40); and wherein the fixture assembly comprises: a fixture plate (22); and at least one anchor fixture (the rest of 20) connected to the fixture plate.  

Regarding claim 15, Brunner discloses a vehicle (12 with wheels) comprising: a first vehicle anchor fixture and a second vehicle anchor fixture (71 on the top of 12); a base container (20, Figure 8C) connected to the first and second vehicle anchor fixtures, the base container comprising: a container body having a top surface and a bottom surface, the bottom surface being selectively connected to the first and second vehicle anchor fixtures; a tongue (one of 90) connected to the container body and being selectively inserted into the first vehicle anchor fixture, at least a portion of the tongue (horizontal portion of 90) extending parallel to the bottom surface of the container body; and an anchor (other of 90) connected to the container body and being selectively inserted into the second vehicle anchor fixture, the anchor comprising: an anchor base (vertical portion of 90) being connected to the bottom surface of the container body; and at least one anchor lock (horizontal portion of 90) extending from the anchor base, the anchor lock extending parallel to the bottom surface of the container body; and an accessory container (40, Figure 2A) comprising: an accessory body having an accessory bottom surface for selectively connecting the accessory container to the top surface of the base container such that the accessory container is stacked on top of the base container.
Regarding claim 19, Brunner discloses the vehicle of claim 15, further comprising a fixture assembly (30) attached to the top surface of the container body (20), the fixture assembly being configured for receiving the accessory container (40); and wherein the fixture assembly comprises: a fixture plate (top panel / lid of 30); and at least one anchor fixture (the rest of 30) connected to the fixture plate.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 10,793,172 B2) in view of Olarte (US 9,926,104 B2).
Regarding claim 7, Brunner discloses the container of claim 4, but fails to disclose a fluid filling neck configured for filling an interior of the container with fluid; and wherein the fluid filling neck: extends from the container body; and is outside an exterior edge of the fixture plate. Olarte teaches that it was already know in the art for a series of stacked containers to each include a protruding neck (14) for filling the container with liquid. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided one or more of the Brunner stacked containers with a protruding neck like that of Olarte, the motivation being to allow a user to easily add liquid to one of the stacked containers should the need ever arise.
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 10,793,172 B2) in view of Roberts (US 2010/0147916 A1).
Regarding claim 16, Brunner discloses the vehicle of claim 15, but fails to disclose wherein the vehicle is a snowmobile comprising: a frame including a tunnel, the first and second vehicle anchor fixtures being connected to a top side of the tunnel; a motor connected to the frame; a drive track disposed at least in part under the tunnel, the drive track being operatively connected to and driven by the motor; at least one ski operatively connected to the frame; and a straddle seat disposed above the tunnel; and wherein: the accessory container extends at least partially above the straddle seat when the .
Allowable Subject Matter
8.	Claims 12-14, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments filed 2/15/22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	2/25/22